Burling, J.
(dissenting). I am not in agreement with the majority as to applicability of N. J. S. 2A :119-3. The offense described in N. J. S. 2A :119-3 appears to me to relate to the obtaining of negotiable or non-negotiable paper which is the property of another, i. e., the title to which belongs in another. An example of this would be the obtaining by false pretense a negotiable instrument drawn to the order of a named drawee where the false pretense is the holding out by the accused that he is the named drawee when in fact he is not. N. J. S. 2A :119-3 is akin to larceny, as appears from the chapter heading in the statutes: “Chapter 119, Larceny and Other Stealings.”
The offense charged in the indictment in the present case is obtaining money by false pretenses. The false pretense is not as to identity and the instruments involved were in fact drawn, and intended to be drawn, to the order of one of the defendants. The elements of offense described in the indictment conform to the elements required for charging the offense of obtaining money under false pretenses, the alleged fact being falsification of information concerning alleged materials furnished and work performed by the drawee of the instruments and his associates. The alleged facts spell out an offense in violation of N. J. S. 2A :111 — 1, which is set forth in the statutes under chapter 111 entitled: “Frauds and Cheats.”
The resulting course in this case is to dismiss the present indictment with the observation, addressed to the attention of the prosecutor, that the crime alleged to have been committed appears to be an offense under N. J. S. 2A :111-1 and a new indictment under that statutory provision may be sought. The statute of limitation being five years, N. J. S. 2A :159-2, as amended by L. 1953, c. 204, § 1, effective June 30, 1953, such an indictment may still be found.
*326Eor the reasons above expressed I vote to reverse the order of March 23, 1954 of the Monmouth County Court insofar as that order denied the defendants’ motion to dismiss the first, second, fourth, fifth, sixth, seventh, eighth, ninth, eleventh, twelfth, thirteenth, fourteenth, fifteenth and sixteenth counts of the indictment in question. These counts of the indictment should have been dismissed. The other two counts were dismissed by the trial court and that action was not a subject matter of this appeal.
Mr. Justice Oliphant authorizes me to state that he concurs in the views expressed herein.
For affirmance — Uhief Justice Yanberbilt, and Justices Heher, Wacheneelb, Jacobs and Brennan — 5.
For reversal — Justices Oliphant and Burling — 2.